Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanebuchi et al. (US 2012/0197102, hereinafter Hanebuchi).

With respect to claim 7, Hanebuchi discloses a method for prescribing inter-ocular lens (IOL) (see IOL insertion in the eye, para. 0005-0008, 0081-0090) orientation using optical coherence tomography(OCT) (see para. 0036, 0121, 0123), the method comprising:
computing target refraction from acquired OCT data, refraction including at least one of sphere, cylinder and toric orientation (see para. 0033, “output signal from the imaging element 46 is stored as image data (measurement image) in a memory 102. Subsequently, the controller 100 detects the image position in respect to each meridian direction based on the images stored in the memory 102 and then performs elliptic approximation by using a least squares method and the like. The controller 100 determines a refractive error in each meridian direction from the approximated elliptic shape and, based on this, measures an eye refractive value (S: spherical power, C: cylinder power, A: astigmatic axis angle). Obtained information on the eye refractive power is stored in the memory 102.;
displaying the OCT computed target refraction and orientation on a graphical display for a surgeon performing a surgical procedure (see Fig. 4, para. 0060 displayed part 82);
comparing the computed prescription target refraction to an original prescription on the graphical display.; and determining a final prescription based on information presented on the graphical display and modifying a surgical plan based on the determined final prescription (see para. 0061, 0062, 0063, 0076-0080, 0112, 0113, (see para. 0063 “The controller 100 generates a graphic representing the astigmatic axis information based on the astigmatic axis information measured after insertion of the IOL. For a guide to be superimposed on the anterior segment image, for example, a guide pattern (see a line K1 in FIG. 4 and a line K2 in FIG. 5) is displayed in a direction corresponding to the strong meridian direction of the eye E. Further, when a guide pattern representing the shape of an IOL is used as a guide, the arrangement position of the IOL can be easily adjusted.
(see para. 0096, “The controller 100 outputs a measurement value before incision and a measurement value continually obtained after incision to the display part 82 so as to enable comparison between those values (e.g., parallel display of both the values or display of a displacement between the values). At that time, the measurement value after injection is sequentially updated and the comparison display is sequentially updated. The measurement values to be obtained may include the corneal shape, the eye refractive power, the axial length, etc.
(see para. 0101, “] In the above manner, an amount of change in measurement value (e.g., corneal shape, eye refractive power, and axial length) in the states before and after incision can be obtained. For instance, when the viscoelastic substance is injected into the eye, the controller 100 obtains the characteristics of the eye E and determines changes in measurement value after the viscoelastic substance is injected.
(see para. 0107 “As a third method, for example, the controller 100 obtains the characteristics of the eye E after completion of surgery. Herein, the controller 100 measures eye refractive power as the characteristics of the eye E and outputs a measurement result to the display part 82. Accordingly, it is possible for the surgeon to check whether a desired correction result is achieved by the surgery. In case the result shows insufficient correction, the surgeon can promptly perform further surgery. It is to be noted that "after completion of surgery" may also be defined as "after injection of the physiological saline" or "after completion of stitching", for example.

With respect to claim 8, Hanebuchi discloses the method of Claim 7, wherein the graphical display comprises an en face surgeon compass view (see para. 0059, Fig. 5).

With respect to claim 9, Hanebuchi discloses the method of Claim 7, further comprising generating a report of the surgical procedure (see para. 0110 for example, and throughout the reference, that measurement information, which includes imaging information, before and after the surgery, is displayed, such a display of information is considered to be the generation of the report of the surgical procedure).
Response to Arguments
In view of applicant’s arguments and amendment, the 35 USC 101 rejection has been withdrawn.
The applicant’s arguments filed 05/25/2022 have been considered but are not persuasive.
The applicant argues that the reference fails to teach a comparison of refraction  and further modifying a surgical plan in view of such prescription based on the comparison result.
The Examiner points to (see para. 0096, “The controller 100 outputs a measurement value before incision and a measurement value continually obtained after incision to the display part 82 so as to enable comparison between those values (e.g., parallel display of both the values or display of a displacement between the values). At that time, the measurement value after injection is sequentially updated and the comparison display is sequentially updated. The measurement values to be obtained may include the corneal shape, the eye refractive power, the axial length, etc.
(see para. 0101, “] In the above manner, an amount of change in measurement value (e.g., corneal shape, eye refractive power, and axial length) in the states before and after incision can be obtained. For instance, when the viscoelastic substance is injected into the eye, the controller 100 obtains the characteristics of the eye E and determines changes in measurement value after the viscoelastic substance is injected.
(see para. 0107 “As a third method, for example, the controller 100 obtains the characteristics of the eye E after completion of surgery. Herein, the controller 100 measures eye refractive power as the characteristics of the eye E and outputs a measurement result to the display part 82. Accordingly, it is possible for the surgeon to check whether a desired correction result is achieved by the surgery. In case the result shows insufficient correction, the surgeon can promptly perform further surgery. It is to be noted that "after completion of surgery" may also be defined as "after injection of the physiological saline" or "after completion of stitching", for example.
As seen in para. 0107, the surgeon adjusts the surgery plan and performs further surgery after it has perform an initial round of surgery in view of the obtained refraction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793